UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6155


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD DUBLIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Margaret B. Seymour, Senior District Judge. (1:03-cr-00834-MBS-1)


Submitted: June 8, 2021                                           Decided: July 16, 2021


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Richard Dublin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Dublin appeals the district court’s order denying relief on his motion filed

pursuant to Section 404 of the First Step Act of 2018 (“the Act”), Pub. L. No. 115-391, 132

Stat. 5194. We vacate the district court’s order and remand for reconsideration in light of

United States v. Chambers, 956 F.3d 667, 672 (4th Cir. 2020), and United States v.

Collington, 995 F.3d 347 (4th Cir. 2021).

       In Chambers, we held that, “when imposing a new sentence” under the Act, “a court

does not simply adjust the statutory minimum; it must also recalculate the [Sentencing]

Guidelines range.” 956 F.3d at 672 (internal quotation marks omitted). Furthermore, “any

Guidelines error deemed retroactive . . . must be corrected in a First Step Act

resentencing.” Id. at 668. We also held that “the [18 U.S.C.] § 3553(a) sentencing factors

apply in the § 404(b) resentencing context,” and a court “may consider post-sentencing

conduct” in determining whether to exercise its discretion to reduce a sentence. Id. at 674.

Additionally, the Act “does not constrain courts from recognizing Guidelines errors,” id.

at 668, or “preclude the court from applying intervening case law,” id. at 672, in making

its discretionary determination.

       Here, the district court’s sole stated reason for denying Dublin’s motion was that

Dublin’s offense level was determined by virtue of the murder cross-reference and, thus,

the Fair Sentencing Act statutory penalties had no impact on Dublin’s Guidelines range.

But the district court failed to acknowledge Dublin’s argument that a lower statutory range

now applied to his conviction. And while the district court summarily indicated that it

considered the § 3553(a) factors, the court did not address Dublin’s arguments that his

                                             2
postsentencing mitigation efforts, minor disciplinary infractions, and positive letters of

reference justified a sentence below life in prison.

       In Collington, we clarified three steps a district court must take when considering a

request for relief under Section 404: (1) “district courts must accurately recalculate the

Guidelines sentence range,” (2) “district courts must correct original Guidelines errors and

apply intervening case law made retroactive to the original sentence,” and (3) “the court

must consider the § 3553(a) factors to determine what sentence is appropriate.” 995 F.3d

at 355. We further explained that “when a court exercises discretion to reduce a sentence,

the imposition of the reduced sentence must be procedurally and substantively reasonable.”

Id. at 358. Thus, a district court must “consider a defendant’s arguments, give individual

consideration to the defendant’s characteristics in light of the § 3553(a) factors,

determine—following the Fair Sentencing Act—whether a given sentence remains

appropriate in light of those factors, and adequately explain that decision.” Id. at 360.

       Because the district court did not have the benefit of our decisions in Chambers and

Collington, we vacate the district court’s order and remand for reconsideration. By this

disposition, we express no view on the ultimate merits of Dublin’s motion. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




                                              3